Citation Nr: 0023036	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-51 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension and 
residuals of a stroke, including as secondary to post-
traumatic stress disorder.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 30 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran was born in September 1924 and served on active 
duty from June 1943 to December 1945.  He was a prisoner of 
war of the German Government from December 1944 to May 1945.  

By rating action dated in October 1996 the Department of 
Veterans Affairs (VA) Regional Office Cleveland, Ohio, denied 
entitlement to service connection for hypertension and 
residuals of a stroke as secondary to the veteran's service-
connected post-traumatic stress disorder.  (Medically, a 
stroke is more correctly referred to as a cerebrovascular 
accident.  The terms are used interchangeably in this 
decision.)  That rating action also confirmed and continued a 
10 percent evaluation for frostbite of the feet; and denied 
entitlement to a total rating based on individual 
unemployability.  The veteran disagreed with those decisions.  
In a March 1998 rating action the Regional Office granted 
evaluations of 10 percent each for frostbite of the left foot 
and frostbite of the right foot.  In April 1998 the veteran 
stated that he was satisfied with the evaluations assigned 
for his frostbite.  The issue of an increased ratings for 
frostbite of the feet having been effectively withdrawn by 
the appellant in writing, it is no longer considered to be in 
an appellate status.  38 C.F.R. § 20.204.  

In October 1999 and March 2000, the Board obtained opinions 
from the Veterans Health Administration regarding the 
veteran's claim for service connection for hypertension and 
residuals of a stroke as secondary to his service-connected 
post-traumatic stress disorder.  The opinions were forwarded 
to the veteran and his representative for review and they 
were afforded a 60 day opportunity to respond.  The 
representative responded in December 1999 and August 2000.  
The veteran indicated in December 1999 that he had no further 
evidence or argument to present and did not respond in a 
timely manner following the second opinion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal is of record.

2.  High blood pressure and a stroke (cerebrovascular 
accident) were not demonstrated during the veteran's active 
military service.  Those conditions were initially medically 
demonstrated many years following the veteran's release from 
active duty.  

3.  The evidence of record does not establish that the 
veteran's high blood pressure and stroke were caused by or 
are related to his service-connected post-traumatic stress 
disorder or that the high blood pressure or stroke residuals 
increased in severity as a result of the post-traumatic 
stress disorder.

4.  The veteran's post-traumatic stress disorder is 
manifested by slight anxiety, occasional depression, 
occasional nightmares, irritability and some difficulty 
concentrating.  

5.  His thought processes are goal-directed and there are no 
psychotic features.  His judgment is grossly intact.  

6.  The veteran's post-traumatic stress disorder is 
productive of no more than definite social and industrial 
impairment and does not result in more than occasional 
decrease in work efficiency or intermittent inability to 
perform occupational tasks due to such symptoms as depresses 
mood, anxiety, and sleep impairment.

7.  The veteran was born in September 1924 and completed 
three years of high school.  He was employed for many years 
with an automobile company and retired in 1986.  

8.  The evidence does not establish that the veteran's 
service-connected disabilities are of such nature and extent 
so as to prevent him from engaging in any form of 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran's hypertension and residuals of a stroke are 
not proximately due to or the result of his service-connected 
post-traumatic stress disorder.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310 (1999).  

2.  The veteran's hypertension and stroke residuals were not 
aggravated by the post-traumatic stress disorder.  Allen v. 
Brown, 7 Vet.App.439, 448 (1995); 38 U.S.C.A.§  1153 (West 
1991); 38 C.F.R.§  3.306 (1999).

3.  An evaluation in excess of 30 percent for the veteran's 
post-traumatic stress disorder is not warranted.  38 U.S.C.A. 
§§  1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 9411 
(1999).  

4.  The veteran is not unemployable solely as a result of 
service-connected disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claims have been properly developed.  



I.  The Claim for Service Connection for
Hypertension and Residuals of a Stroke, including as 
Secondary to the
Veteran's Service-Connected Post-Traumatic Stress Disorder.

The veteran's service medical records, including the report 
of his physical examination for separation from service, did 
not reflect any complaints or findings regarding a 
cardiovascular or cerebrovascular disability.  

In March 1982 the veteran submitted a claim for service 
connection for conditions including frozen feet and a 
psychiatric disability.  When the veteran was examined by the 
VA in May 1982, hypertension or other cardiovascular disease 
or cerebrovascular disability were not demonstrated.  

In an August 1982 rating action the Regional Office granted 
service connection for residuals of frozen feet, rated 10 
percent disabling.  Service connection was denied for a 
psychiatric disability as not being shown on the last 
examination.  

In June 1987 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  He was 
afforded a VA psychiatric examination in November 1987 and 
post-traumatic stress disorder was diagnosed.  

In a January 1988 rating action service connection was 
granted for post-traumatic stress disorder rated 10 percent 
disabling.  In a March 1991 rating action the evaluation for 
the post-traumatic stress disorder was increased to 30 
percent.  

In August 1996 the veteran submitted a claim for an increased 
rating for his post-traumatic stress disorder and a claim for 
a total rating based on individual unemployability.  He also 
claimed service connection for high blood pressure and 
residuals of a stroke, which he maintained had been caused by 
his service-connected post-traumatic stress disorder.

The veteran was afforded a VA examination in September 1997.  
The veteran indicated that his blood pressure had not been 
elevated after he was released from service.  He stated that 
about 12 to 14 years prior to the examination he had been 
placed on medication for his blood pressure.  About six years 
previously he had had a stroke.  He had subsequently been 
seen at a hospital by a surgeon who told him that he had a 
blockage in the left carotid artery but the surgeon felt that 
there was as much likelihood of harm in operating as leaving 
the condition alone.  The veteran had since been on an 
aspirin a day.  He had had no recurrence of loss of speech or 
difficulty speaking and had never at any time had any problem 
with the use of his arms or legs.  He stated that in the 
previous year he had had some problems getting dizzy with 
exertion and leaning over.  His activities were primarily 
limited by arthritis in his left knee.  

On physical examination the veteran had a bilateral carotid 
bruit and no cardiac murmurs.  He had a regular rate and 
rhythm on cardiac examination.  He had some paresthesia in 
the toes of both feet.  The examiner commented that there was 
no doubt that hypertension was associated with strokes and 
was related to his carotid disease.  He stated that it had 
generally been described in the literature that stress could 
contribute to hypertensive disease but the time pattern in 
the veteran's case was atypical.  He related that, however, 
even a preexisting case of post-traumatic stress disorder 
could aggravate hypertension once it occurred.  

The Regional Office later received a number of private 
medical records including an October 1993 statement by Peter 
M. Pavlina, M.D., who indicated that he had seen the veteran 
in his office during that month.  He noted that the veteran 
had sustained about a five-minute episode where he had some 
garbled speech the previous July.  He had had no visual 
changes, numbness, tingling or weakness in any of his 
extremities.  He had not had a prior stroke.  After five 
minutes the symptoms were essentially completely gone.  He 
had gone to the emergency room and had a CT scan of the head 
that had been unremarkable.  He had been placed on aspirin.  
Dr. Pavlina stated that the veteran had had an arch and 
carotid angiogram done the previous day that had shown a 
subtotal occlusion of the left internal carotid artery.

The records also included an October 1993 statement by John 
E. Mauer, M.D., reflecting that he had seen the veteran on 
October 11, 1993, for the first time.  The veteran had a 
history of hypertension for many years and was currently 
taking Plendil, 5 milligrams a day.  He had also had some 
garbled speech previously.  He had gone to the emergency room 
and had a CT scan of the head which was unremarkable.  Dr. 
Mauer stated that he had an ultrasound of the veteran's 
carotids performed which showed a very high grade stenosis on 
the left side and a 50 percent stenosis on the right side.  

A March 1998 statement by Naynesh R. Patel, M.D., reflected 
that the veteran had a history of various conditions 
including hypertension.  Physical examination showed blood 
pressure 162/80.  His heart had a regular rate and rhythm and 
pulses were good.  

In a November 1998 statement Dr. Patel indicated he felt the 
veteran's post-traumatic stress disorder had contributed to 
the development of his hypertension and therefore his 
cerebrovascular accident.  

In January 1999 Dr. Patel indicated that the veteran had been 
seen by his group since 1991.  He had had hypertension ever 
since that time.  Dr. Patel related that hypertension could 
be due to stress and hypertension was a risk factor for 
strokes.  He stated that that was why he felt the veteran's 
post-traumatic stress disorder contributed to his 
hypertension and later to his cerebrovascular accident.  He 
related that, as in most every case, there were multiple 
etiologies for a given condition.  

In August 1999 the Board referred the veteran's records to 
the chief of staff of a VA medical center for a medical 
expert opinion regarding whether there was any direct, 
etiological relationship between the veteran's service-
connected post-traumatic stress disorder and his hypertension 
and stroke and if not, was there a likelihood that there was 
a degree of disability from the veteran's cardiovascular 
disorders which would not be present but for the service-
connected post-traumatic stress disorder and if so, the 
degree of disability.  

In response to the letter from the Board, a brief, 4 line 
statement from a VA physician was received in October 1999.  
The physician noted the veteran's history of hypertension, 
carotid artery disease and hypercholesterolemia.  He stated 
that all of those risk factors contributed to his stroke.  He 
also noted the veteran's history of post-traumatic stress 
disorder and that he often lost his temper, had nightmares 
and had frequent episodes of anxiety.  He concluded that 
those symptoms could aggravate his hypertension.  No 
explanation for the conclusion was offered.  

In a letter of February 2000 the Board noted that the October 
1999 opinion had not provided any supporting rationale for 
the conclusions reached and did not indicate the degree of 
cardiovascular disability, if any, due to aggravation by the 
post-traumatic stress disorder.  The Board noted that the 
physician also did not express an opinion as to whether there 
was any direct, etiological relationship between the 
veteran's post-traumatic stress disorder and his hypertension 
and stroke.

The Board requested that a medical expert again review the 
veteran's records and provide an opinion as to whether there 
was any direct, etiological relationship between the 
veteran's post-traumatic stress disorder and his hypertension 
and stroke.  It was also asked that the medical expert 
provide a supporting analysis as to his opinion that the 
post-traumatic stress disorder symptoms aggravated the 
veteran's hypertension and state the degree of cardiovascular 
disability that would not be present but for the post-
traumatic stress disorder symptoms.

A detailed and extensive March 2000 statement by a VA 
physician includes a summary of the veteran's medical record 
from service until 1997, and his family medical history .  
The physician stated that the late onset of recorded 
hypertensive values, the increasing blood pressure values 
with increasing age, the wide pulse pressure dictated by 
normal diastolic pressure and elevated systolic blood 
pressure values, the normal recent creatinine measurement, 
the recent electrocardiogram showing sinus bradycardia but 
otherwise normal, and the lack of physical examination 
evidence of any organ damage from chronic high blood pressure 
all pointed away from chronic hypertension and toward 
development of increasing systolic pressure with increasing 
age.  

The physician noted that there was a family history of two 
close relatives who suffered from high blood pressure.  No 
continuing deficit was noted to have occurred from the 
neurological event and a previous examiner had expressed 
doubt as to the occurrence of a true stroke, although 
bilateral carotid disease was established, with the veteran 
noted to have two-plus arcus senilis on his physical 
examination.  

The physician concluded that the history of stress symptoms 
in the veteran was lengthy but the onset of hypertension was 
recent and only the systolic value was elevated.  With the 
strong family history of hypertension and cardiovascular 
disease, the findings, combined with the absence of 
hypertensive retinopathy, hypertensive myocardial myopathy 
and hypertensive nephropathy suggested that the systolic high 
blood pressure noted in the veteran was of relatively recent 
onset and the consequence of natural physical processes 
determined by heredity and aging.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In this case, the veteran's service medical records do not 
reflect any complaints or findings regarding essential 
hypertension or other cardiovascular disability or a 
cerebrovascular disability.  Essential hypertension and what 
has been described as a stroke (cerebrovascular accident) 
were initially demonstrated many years following the 
veteran's separation from military service.  Following the 
incident of 1993 which has been reported as stroke, the 
veteran apparently made a relatively complete recovery and 
few, if any, recent examiners have attributed any of his 
current complaints or symptoms to the event.  In short, even 
though the certified issue includes residuals of a stroke, 
there exists a serious question as to whether any such 
residual disability is now present.  Assuming for the 
purposes of this decision that such residuals are present, 
service connection would not be warranted for them, or for 
hypertension on a direct basis or on the basis of having 
become manifest to the required degree within one year after 
separation from service.  38 U.S.C.A.§§  1101, 1110, 1112, 
1113; 38 C.F.R.§§  3.307, 3.309.  Service connection also 
would not be warranted on the basis of the veteran's prisoner 
of war status since hypertension and stroke are not listed 
among the diseases for which service connection may be 
granted on a presumptive basis in such cases under 38 
C.F.R.§  3.309 (c).  The veteran has not contended otherwise.  
Rather, he has maintained that his hypertension and stroke 
were caused by his service-connected post-traumatic stress 
disorder.  

When the veteran was examined by the VA in September 1997 the 
examiner noted that there was no doubt that hypertension was 
associated with strokes and was related to the veteran's 
carotid disease.  He stated that it had generally been 
reported in the literature that stress could contribute to 
hypertensive disease but that the time pattern in the 
veteran's case was atypical.  However, he did comment that 
even a preexisting case of post-traumatic stress disorder 
could aggravate hypertension once it occurred.  

There are also of record statements by Dr. Patel dated in 
November 1998 and January 1999 indicating that hypertension 
can be due to stress and hypertension can be a risk factor 
for strokes.  He expressed an opinion that the veteran's 
post-traumatic stress disorder contributed to his 
hypertension and cerebrovascular accident.  

In a brief October 1999 opinion a VA physician, noted that 
the veteran had a history of hypertension, carotid artery 
disease and hypercholesterolemia and that all of those risk 
factors contributed to his stroke.  It was concluded that the 
symptoms of the veteran's post-traumatic stress disorder 
could aggravate hypertension.  However, This opinion was 
conclusory in form and contained no supporting analysis or 
detailed review of the veteran's past medical history.  

In response to a request for a more reasoned and definitive 
analysis, the veteran's records were reviewed by a staff 
physician at a VA medical center in March 2000.   That 
examiner noted that the history of stress symptoms in the 
veteran was lengthy but the onset of hypertension was recent 
and only the systolic value was elevated.  He noted that 
there was a strong family history of hypertension and 
cardiovascular disease.  Those findings, combined with the 
absence of hypertensive retinopathy, hypertensive myocardial 
myopathy and hypertensive nephropathy suggested that the 
isolated systolic high blood pressures noted were of 
relatively recent onset and the consequence of natural 
physical processes determined by heredity and aging.  Thus, 
the opinions expressed by the VA medical experts as to the 
causation of the veteran's essential hypertension and stroke 
differ from those expressed by his private physician, Dr. 
Patel.  In this regard, it should be commented that Dr. Patel 
is engaged in family practice and has not been shown to be a 
specialist in cardiovascular or cerebrovascular disorders.  
Thus, the Board places greater weight on the opinions 
expressed by the VA medical experts regarding the causes of 
the veteran's essential hypertension and stroke.  

In view of the above discussion, the Board concludes that 
there is no causal relationship between the veteran's 
service-connected post-traumatic stress disorder and his 
hypertension and stroke residuals.  Accordingly, under the 
circumstances, it follows that entitlement to service 
connection for the essential hypertension and stroke 
residuals as secondary to the veteran's service-connected 
post-traumatic stress disorder is not in order.  38 C.F.R. 
§ 3.310(a).  

The Board notes that in the case of Allen v. Brown, supra, 
the U.S. Court of Appeals for Veterans Claims concluded that, 
"when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  The Court noted that under the applicable 
statute, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.

The Court, in a case involving the question of whether a 
disability had been aggravated during service, held "that 
temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991).

When the veteran was examined by the VA in September 1997, 
the examiner expressed an opinion that a preexisting case of 
post-traumatic stress disorder could aggravate hypertension 
once it occurred.  In October 1999 a VA physician indicated 
that the veteran's post-traumatic stress disorder could 
aggravate his hypertension.  However, neither physician 
provided any rationale for the opinion; nor was aggravation 
discussed in terms of that degree of increase which occurred 
due to any service connected disability, as required to 
establish an Allen relationship.  

In March 2000 the question was again posed to a staff 
physician at a VA medical center.  That reviewing physician 
provided a detailed discussion of the veteran's medical 
history and indicated that the veteran's hypertension was of 
relatively recent onset and the consequence of natural 
physical processes determined by heredity and aging.  The 
detailed and extensive analysis appears to be the most 
authoritative and responsive opinion of record and precludes 
a finding that there is any direct, etiological relationship 
between the veteran's post-traumatic stress disorder and his 
hypertension or that the post-traumatic stress disorder had 
aggravated the hypertension to any ascertainable degree.

While the symptoms of the veteran's post-traumatic stress 
disorder may exacerbate the veteran's hypertension and stroke 
residuals for brief periods of time, the evidence of record 
does not establish that the post-traumatic stress disorder 
has caused any increased degree of severity of the underlying 
disabilities.  Accordingly, compensation for an additional 
degree of disability based on the Allen case is not in order.

II.  The Claim for an Increased Evaluation for the Veteran's
Post-Traumatic Stress Disorder, Currently Rated 30 Percent 
Disabling.

In March 1982, the veteran submitted a claim for service 
connection for a psychiatric disability.  When the veteran 
was afforded a VA psychiatric examination in May 1982 it was 
determined that he warranted no psychiatric diagnosis.  The 
history of nightmares would be one consisting element of what 
might have been a delayed stress reaction when more acute, 
but was difficult to evaluate further.  The veteran appeared 
to be functioning well in a stable life pattern and treatment 
was not recommended.  

In an August 1982 rating action service connection was denied 
for a psychiatric disability on the basis that such a 
condition had not been shown on the last examination.  

In June 1987 the veteran submitted another claim for service 
connection for post-traumatic stress disorder.  

The veteran was afforded a VA psychiatric examination in 
November 1987 the diagnostic impression was post-traumatic 
stress disorder..  He stated that he was having problems 
feeling anxious and having dreams.  He felt chronically 
anxious and avoided large crowds or anyplace where he did not 
know where he would be going.  The veteran also described his 
experiences while a prisoner of war.  On mental status 
examination the veteran clearly minimized his symptoms and 
when confronted with that fact he stated that it was 
something that happened that one just had to live with.  
Little things bothered him around the house and he was short 
tempered.  He had nightmares several times a month and may 
have had some flashbacks. 

By rating action dated in January 1988 service connection was 
granted for post-traumatic stress disorder, and it was rated 
10 percent disabling.  The veteran appealed for a higher 
evaluation, but in July 1990 the Board of Veterans' Appeals 
denied entitlement to an evaluation in excess of 10 percent 
for post-traumatic stress disorder.

A VA psychological evaluation dated in December 1990 
reflected that the veteran had been drafted out of high 
school prior to his senior year.  He had graduated from high 
school in 1946 after he had completed his military service.  
He was married in 1949 and had two sons, ages 34 and 38, and 
two grandsons.  Both the veteran and his wife described their 
relationship as a positive one with no major difficulties.  

The veteran had been hired by an automobile corporation in 
September 1946 and had worked on the assembly line for about 
40 years until he retired in January 1986.  During his last 
few years of employment he had been fired on three occasions 
because he could not get along with his supervisor.  On each 
occasion he was reinstated immediately as there were no 
grounds for his dismissal.  The veteran also related a number 
of his prisoner-of-war experiences.  The veteran's wife 
indicated that the veteran currently suffered from nightmares 
and dreams.  When asked specific questions concerning his 
anxiety and stress, the veteran stated that he was able to 
watch movies concerning the war but that closed spaces 
bothered him.  It was the opinion of the psychologist that 
the veteran met the diagnostic criteria for post-traumatic 
stress disorder.  It appeared that the veteran's Global 
Assessment of Functioning (GAF) would be about 65 with mild 
difficulty in his functioning.  

In January 1991 the veteran submitted a claim for an 
increased rating for his post-traumatic stress disorder.

The veteran was afforded a VA psychiatric examination in 
March 1991.  He stated that he had had an ongoing problem 
with nightmares and frightening dreams.  As he got older the 
frequency of the nightmares became less.  He currently had 1 
or 2 such nightmares every 2 or 3 months.  However, he also 
became upset and angry and lost his temper when he heard 
voices or something related to the war, Army or Government.  
He had been retired from the automobile company after about 
40 years of service.  

On mental status examination the veteran did not show any 
major affective syndrome or major psychotic symptoms.  He 
maintained a very appropriate affect.  The level of anxiety 
appeared to be somewhat increased.  He moved his body in a 
nervous way during the interview.  At times he became 
somewhat emotional when taking about his military 
experiences.  He did not report any vegetative symptoms of 
depression or anxiety.  He did not want to be in crowds of 
people because people always made him nervous.  While he was 
active on his job he had some difficulty getting along with 
people but somehow made it through because he had no choice 
but to continue his job.  The veteran denied having any 
physical health problems and did not take any medication for 
any reason.  He was well oriented as to time, place, and 
person.  His memory appeared to be somewhat reduced for 
remote events.  His recent memory was intact.  He was 
considered able to handle his own affairs.  

In a March 1991 rating action the evaluation for the 
veteran's post-traumatic stress disorder was increased from 
10 percent to 30 percent.  

In August 1996 the veteran submitted a claim for an increased 
rating for his post-traumatic stress disorder.  

In a July 1996 psychological evaluation, the psychologist 
expressed an opinion that the veteran was not employable at 
the current time.  He stated that both the veteran's age and 
his level of stress were factors that led him to that 
conclusion.  

The veteran was afforded a VA psychiatric examination in 
September 1996.  He was currently retired from an automobile 
corporation and was living with his wife.  The veteran 
described in some detail his prisoner-of-war experiences.  
The veteran stated that since service he had been 
experiencing post-traumatic stress disorder-like symptoms.  
He stated that his wife would awaken him in the middle of the 
night when he was having nightmares.  He would get up 
sweating and being somewhat frightened from the nightmares.  
He also stated that during the daytime he felt startled and 
frightened in public places.  The diagnosis was post-
traumatic stress disorder with moderate symptomatology.  

A September 1996 report by a VA clinical psychologist 
reflected that the veteran appeared to be suffering from 
light to moderate symptoms of post-traumatic stress disorder 
which appeared to be secondary to his combat experiences and 
imprisonment during World War II.  

The veteran was afforded a VA psychiatric examination in 
October 1997.  The veteran stated that according to his wife 
he flew off the handle too quickly.  He stated that he used 
to have nightmares frequently but currently had them only 
occasionally.  He attempted not to think about his 
prisoner-of-war experiences.  He did not like to be in large 
crowds by himself.  In such circumstances he became very 
anxious and broke out in a cold sweat.  He occasionally got 
down in the dumps, and acknowledged that he had had 
occasional suicidal thoughts in the past but not in the past 
two years.  He stated that he would not have retired when he 
did if he had not been having difficulty dealing with 
management at that time.  He had been married to his wife for 
48 years and he reported that they got along fine.  He had 
been diagnosed with high blood pressure some time before 
retiring from the automobile company and had been on 
medication for his high blood pressure over the years.  He 
stated that he had had a stroke about 5 to 6 years 
previously.  

The veteran reported that he had about 6 1/2 or  7 hours of 
sleep at night and usually felt adequately rested in the 
morning.  He had not drunk any alcohol for many years and 
never did drink heavily.  He also had not smoked for many 
years.  His primary hobby was playing cards with friends at a 
recreation center.  He also enjoyed gardening and regularly 
attended church.  

On mental status examination the veteran was well groomed and 
attired and his hygiene was good.  He was pleasant and 
cooperative throughout the interview.  His mood was slightly 
anxious.  His affect was appropriate.  There was no current 
suicidal ideation.  His speech production was normal.  His 
thought processes were linear and goal-directed.  There were 
no psychotic features.  He occasionally had difficulty 
remembering specific aspects of past situations but on the 
whole was considered to be a reliable informant.  His 
abstract thought and judgment were grossly intact.  The 
diagnosis was chronic post-traumatic stress disorder.  His 
GAF score was 68.  The examiner commented that, according to 
the veteran's work history, it appeared likely he would have 
worked longer for the automobile company if it were not for 
his inability to cope with the interpersonal stress on his 
job.  The examiner stated that the difficulty coping in the 
last few years of his job could be attributed at least in 
part to his post-traumatic stress disorder.  

The examiner further commented that considering what the 
veteran had experienced as a prisoner of war, it was evident 
that he had done very well managing his life rather 
effectively over the years.  He had been able to sustain an 
enduring marriage and, prior to problems he had on the job 
just before his retirement, he had been able to maintain his 
employment over the years. 

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, 
Code 9411, effective prior to November 1996.

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. Part 4, Code 9411, 
effective in November 1996.  

A 50 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411 effective in 
November 1996.

In this case the veteran's post-traumatic stress disorder has 
resulted in symptoms including slight anxiety, occasional 
depression, occasional nightmares, irritability, and some 
difficulty concentrating.  However, he is well oriented and 
his judgment is grossly intact.  He was employed for many 
years with the same company until his retirement in 1986.  He 
and his wife have been married for many years and their 
marital relationship is satisfactory.  The veteran has 
hobbies consisting of playing cards with friends and 
gardening.  He also attends church on a regular basis.  When 
he was afforded the most recent VA psychiatric examination in 
October 1997 a GAF score of 68 was assigned.  Under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), such a score represents 
an individual having some mild symptoms such as depressed 
mood and mild insomnia or some difficulty in social, 
occupational or school functioning but generally functioning 
fairly well with some meaningful interpersonal relationships.  
Thus, on the basis of the evidence of record, the Board is 
unable to conclude that the veteran's post-traumatic stress 
disorder has resulted in more than definite social and 
industrial impairment or more than occupational and social 
impairment due to such symptoms as a depressed mood, anxiety, 
and sleep impairment.  Accordingly, under the circumstances, 
it follows that entitlement to an evaluation in excess of 30 
percent would not be warranted for the veteran's post-
traumatic stress disorder under the provisions of Diagnostic 
Code 9411 that were effective either prior to or after 
November 1996.  

III.  The Claim for a Total Rating Based on Individual 
Unemployability.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16.  

In this case, the veteran has established service connection 
for post-traumatic stress disorder, rated 30 percent 
disabling and frostbite of the left foot and frostbite of the 
right foot, each rated 10 percent disabling.  The combined 
rating for the service-connected disabilities is 50 percent.

The veteran was born in September 1924 and is now about 
76 years of age.  He completed high school and was employed 
for many years by an automobile company, retiring in 1986.  
He had some conflicts with his supervisors during the years 
immediately preceding his retirement and the October 1997 VA 
psychiatric examiner felt that the veteran's difficulty 
coping in the last few years of his job could be attributed 
at least in part to his post-traumatic stress disorder.  The 
VA psychologist in July 1996 indicated that the veteran was 
not employable and indicated that both his age and his level 
of stress were factors that led him to that conclusion.  
However, the veteran's age may not be taken into 
consideration in determining his entitlement to a total 
rating based on individual unemployability.  The record also 
reflects that the veteran has a number of disabilities for 
which service connection has not been established including 
hypertension, occluded carotid and degenerative arthritis of 
multiple joints which may have contributed to the termination 
of his employment.  The evidence in the Board's opinion does 
not establish that the veteran's service-connected 
disabilities of themselves are of such nature and severity so 
as to prevent the veteran from engaging in all types of 
substantially gainful employment.  Accordingly, under the 
circumstances, it follows that entitlement to a total rating 
based on individual unemployability is not warranted.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The Board has carefully considered the entire record with 
regard to all of the veteran's claims;' however, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material issue regarding any of the 
matters on appeal.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for hypertension and 
residuals of a stroke, claimed as secondary to the veteran's 
post-traumatic stress disorder is not established.  
Entitlement to an evaluation in excess of 30 percent for the 
post-traumatic stress disorder is not established.  
Entitlement to a total rating based on individual 
unemployability is not established.  The appeal is denied.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

